WELSH, District Judge.
The plaintiffs in this action are employers engaged in the business of handling, packing, storing or canning mushrooms for market in intrastate and interstate commerce. They are asking the court by way of declaratory judgment to enjoin the-enforcement against them of certain sections of the Fair Labor Standard Act of 1938, 29 U.S.C.A. § 201 et seq., involving the validity of regulations issued by the Wage and Hour Division of the Department of Labor.
Inasmuch as this court, speaking through Kirkpatrick, Judge in F. W. Maurer & Sons Company, v. Elmer F. Andrews, Administrator of Wage and Hour Division of United States Department of Labor et al., 30 F.Supp. 637, has recently decided the major questions raised in the instant case, we feel it unnecessary to discuss the questions at length. We find 'ourselves in accord with the opinion of Judge Kirkpatrick, and for the very reasons set forth in that opinion we grant the motion to dismiss the-complaint.
Motion to dismiss the complaint is granted..